Case 9:19-cv-80730-RS Document 129-1 Entered on FLSD Docket 06/22/2020 Page 1 of 2 -

 

"TWAOUddV O10 CHAN “Pest ore sony
Suryorq pue sse[ Jo ydua G o7e spur SSoTum “AAN SAA SAAS “Spurl
JYOdSNVUL GNV FOVAANS WM pomoyy? ONINANA ON

“BE
- 9Buel JO 1SeS STM (Z) OM} OUT] YINOS/YHOU B OF PIBMISOM “T SUOT
Jo Arepunog wisjsom oy} WOT OZ pecy AyuNOD Fo YINOS sare [TV

“"IWAOUddV

(adreyD Ut SOO) OO GAAN ‘“pssn ere sony Buryoeq

pue ydur ¢ wey? Ssof Fe SpUIM ssoTuNn “AAN ‘AA SAAS ‘SPUTA “AA SAAS sSPULM
LYOdSNVUL INV AOVAANS as pamoyye SNINGAE ON ON

"BE
aguvl JO 3s SOI (Z) OM} oui] yynos/yyz0u @ O} plenjsom ‘[ IU0T
Jo Arepuniog wiajsam 34] WOT 08g peoy AWUNOZ JO YWOU sear |TV

. ‘MASS 40 SAAS
“A SAAN SAANIN. OU} WO. SpULM YHA pomo][e ONIN ON

 

-6¢ oBueI JO.\se9
gym (]) suo SUT] YNOs/Y}IOU B 0} spreMysaM ‘JseOD Isey SY] WOLY

 

‘SNOLLOTELSaY |

-NOILVOOT

 

BINOs WAUNoZz

‘SNOLLOTA LSA

:NOLLVOOT

 

-HIMON I aNOZ

“SNOLLORILSaa

‘NOILVOOT

1 aNOZ

 

‘§NOMLOIMLSaW ONV SNOLLININAG ANOZ
 

 

“Case 0:19-cv-80730-RS Document 129-1 Entered on FLSD Docket 06/22/2020 Page 2 of 2

 

 

‘sally Suryorq Jo osn somnbos ydul Sy SuIpssoxe
speods purm Sutaey AAS 40 “AA SAAN SPOIM UM SoruNg

‘T]] 907 Jo Arepunog uss}soM oy} WO seore ITV

‘pasn ore sany Suryoeq
pue sso} 10 Ydun Z] S18 apres ssoqun ‘AA SAAN SAAS ‘Spur
LaOdSNVAL GNV AOVARNS WE pomoyye ONINGN ON

#.

‘Le osued
Jo ys¥a soyi (¢) eer} out] UINOS/GOU @ 0} PIBMIsSOM “[] SUOZ
Jo ATepunog UWisjsam oY} WOY Ogg peoy AYUNOD JO YINOs svore [TV

‘any. Suryoeq esn yduicy Surposoxe spuiaa AAG “posh ore somy
Zuryorq pue ssoy zo yduaZ] ee Spur sso[un ‘AN JO AA SSPUIM

LYOdSNVaL UNV SMARTS YY pemo][®? ONINANA ON

“LE osuex Jo jseo soyrur (€) com} SUN] YInos/yyIOU @ 0} SOM “TT oUOZ

Jo Arepunog wiaisam oy} Woy 088 peoy Ayano, fo Wyou svore [TV

*SNOILOMILSaa
‘NOLLVOO1
AI ANOZ

*SNOLLORMLS Aa

-NOLLVOO'I

 

HLIOS 1 ANOZ

*SNOILOMLSaa

-NOLLVOOT

~HLYON TY ANOZ
